NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 22, 2015 *
                              Decided September 28, 2015

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

No. 14-3711

DANA B. ALFREDS,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:14-cv-01740-SEB-DKL
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,          Sarah Evans Barker,
      Defendant-Appellee.                        Judge.

                                        ORDER

       Fourteen years after the Social Security Administration granted her application
for disability benefits, Dana Alfreds brought this action, ostensibly under 42 U.S.C.
§ 405(g), principally demanding that the agency change its diagnosis of her impairment
from “delusional disorder” to “inability to handle stress.” As we read her complaint,
Alfreds insists that she is impaired by, not mental illness, but the physical manifestations


       *The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary. Thus the appeal is submitted on the
brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 14-3711                                                                              Page 2

of stress arising from interpersonal conflict. Alfreds asserts that the agency’s diagnosis
has prompted community members, police officers, and even her own family to slander
her name, tamper with her medication, and even try poisoning her. The district court
screened the complaint, see Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999), and dismissed
before the agency was served with process. Alfreds has appealed, but her brief is mostly
a photocopy of her complaint, and she doesn’t identify any error by the district court.

       If Alfreds had intended her complaint to serve as a challenge to the agency’s
disability determination, she was more than a decade too late. The Social Security
Administration granted Alfreds’s application for benefits in August 2000, and once that
decision became final, Alfreds had only 60 days to seek judicial review. See 42 U.S.C.
§ 405(g); Bowen v. City of New York, 476 U.S. 467, 472 (1986). Although that 60-day limit is
not jurisdictional and ordinarily would be raised as an affirmative defense, see Day v.
McDonough, 547 U.S. 198, 205–06 (2006); Bowen, 476 U.S. at 478, district courts may rely
on obvious affirmative defenses to dismiss complaints under § 1915(e)(2), see Arizona v.
California, 530 U.S. 392, 412–13 (2000); Gleash v. Yuswak, 308 F.3d 758, 760–61 (7th Cir.
2002).

       It might be possible to infer from Alfreds’s complaint that she asked the Social
Security Administration to reopen and revise the August 2000 determination but was
rebuffed. But if that is what happened, Alfreds cannot seek judicial review of the
agency’s adverse decision. Although the agency can, in limited circumstances, reopen
and revise a benefits determination at any time, see 20 C.F.R. § 404.987, 404.988(c), the
denial of a request to reopen is not subject to judicial review, see Califano v. Sanders, 430
U.S. 99, 108 (1977); Diaz v. Chater, 55 F.3d 300, 305 n.1 (7th Cir. 1995); Bolden ex rel. Bolden
v. Bowen, 868 F.2d 916, 918–19 (7th Cir. 1989); 20 C.F.R. § 404.903(l).

       Accordingly, the judgment of the district court is AFFIRMED.